Parry, J.,
This is a rule to show cause why judgment should not be opened and the defendant let into a defense.
We have been furnished with a document which is said to contain depositions in support of the rule. From it we gather that three persons appeared, *480were examined and cross-examined. It does not appear that the testimony was taken before any qualified person, nor that an oath was administered in proper form by an officer qualified to administer oaths. There is no jurat or statement of any kind by anybody certifying the accuracy of the testimony.
Parties or their attorneys may doubtless agree to waive certain formalities, but witnesses must testify under oath before a qualified person, competent to certify the matter to the court. We have nothing before us in support of the rule, which is accordingly continued without prejudice in order that the parties may take depositions if they so desire.